DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 4/28/2022.
Applicant arguments/remarks made in amendment filed 4/28/2022.
Claims 1 and 5-7 are amended.  Claims 11-14 are new. 
Claims 1-14 are pending.
Response to Arguments
Applicant presents arguments filed 4/28/2022 with regard to rejection.  Each is addressed.
Applicant argues that “the applied art does not disclose and would not have rendered obvious, inter alia, the following features now clarified in claim 1 and similarly clarified in claims 5-7...” (Remarks, page 8, paragraph 4.) The argument is moot in view of new grounds of rejection necessitated by amendment. 
Applicant argues that Alon fails to disclose features of new claims 11-14, in particular: “concepts of optimizing the summary parameter used in converting the content of the webpage (as a part of the search result in response to the user’s search query) into the title and the abstract based on the acquired evaluation value relating to the user clicking the title, which connects to the webpage,…,as specified in claims 11-14.” (Remarks, page  13, paragraph 3.) The argument is moot in view of new grounds of rejection necessitated by the new claims.  See detailed rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al (US 9,569,785 B2, herein Alon) and Ageev et al (Improving Search Result Summaries by Using Searcher Behavior Data, herein Ageev).
Regarding Claim 1, 
	Alon teaches an analysis device: connected to a user terminal and a service providing device over communication network (Alon, Fig. 1, and column 2, line 52 “FIG. 1 is a block diagram of a system for adjusting content of webpages, …” 

    PNG
    media_image1.png
    647
    515
    media_image1.png
    Greyscale

In other words, system is analysis device, user communication device (105) is user terminal; various application modules (100) are service providing device, and cloud (145) is over communication network.),
	[the service providing device providing a search result page to the user terminal in response to a user query the analysis device comprising: a processor programmed to] 
[acquire an evaluation value for evaluating action taken by a user of the user terminal who has viewed the search result on an electronic page provided by the service providing device, the electronic page containing summary information of content, of a webpage as a part of the search result, wherein] 
[the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter; and]
[determine an improvement parameter to be used by the service providing device as a preferable summary parameter when the content is converted into the title and the abstract of the summary information, based on the at least one summary parameter used in the conversion and the acquired evaluation value,] 
by optimization of an unknown function, that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the at least one summary parameter used in the conversion (Alon, column 10, line 20 “A method for adjusting content in a webpage in a website, comprising: tracking a user that is visiting the monitored website with the user tracking module to identify a plurality of parameters relating to the user, including a first parameter associated with the user’s navigation behavior within the monitored website and a second parameter associated with the user’s usage of content within the monitored website; analyzing the identified parameters including selecting a statistical algorithm for each of the plurality of parameters corresponding to a type of the parameter, including selecting a first statistical algorithm to analyze the first parameter and a second statistical algorithm to analyze the second parameter, and wherein the identified parameters are analyzed in real time; selecting content in the webpage to be presented to the user corresponding to the statistical algorithm analysis results, wherein the selected content is selected from a plurality of content stored in a content database; and presenting the selected content in the webpage presented to the user, wherein the selected content is presented in a selected part of the webpage.” In other words, user’s navigation behavior and/or content usage is acquired evaluation value (e.g., click through rate, conversion rate, replay time, viewing time, frequency of choosing, etc.), statistical algorithm analysis is optimization of an unknown function, the user navigation behavior and the selected content and/or selected part of the webpage is a relationship between acquired evaluation value and at least one summary parameter.), wherein
the optimization of the unknown function being performed by the analysis device includes repeating an arithmetic operation to find the improvement parameter for a number of times greater than a predetermined number (Alon, column 1, line 40 “analyzing the parameters that were identified selecting at least one statistical algorithm, which is relevant for the type of knowledge that was identified…” and, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage…” and line 50 “According to some embodiments of the present invention the statistical algorithm is a clustering algorithm” and line 59 “According to some embodiments of the present invention the statistical algorithm is a probability algorithm...” In other words, statistical algorithm is optimization of an unknown function which includes repeating an arithmetic operation, and analyzing the parameters and replacing or adding in real time is find improvement parameter.).
	Thus far, Alon does not explicitly teach the service providing device providing a search result page to the user terminal in response to a user query, the analysis device comprising: a processor programmed to.
	Ageev teaches the service providing device providing a search result page to the user terminal in response to a user query (Ageev, page 13, column 1, paragraph 2, line 1 “While web search engines have been rapidly evolving, one constant in the search result pages has been the presence of some form of a document summary, or “snippet”, provided to help a user to select the best result documents.  For some queries, the generated snippets already contain the desired information, either by design (e.g., Google’s ‘Instant Answers’1 or Wolfram Alpha2) or by serendipity.” And, page 13, column 2, paragraph 2, line 1 “Our aim is to improve snippet generation for informational queries [7].” In other words,   Google is service providing device, search result pages is search results, and queries is in response to a user query.), the analysis device comprising:
	Ageev teaches a processor programmed to acquire an evaluation value for evaluating action taken by a user of the user terminal who has viewed the search result on an electronic page provided by the service providing device, the electronic page containing summary information of content, of a webpage as a part of the search result (Ageev, page 15, column 2, paragraph 3, line 1 “ A key component of our system is a mechanism for collecting searcher interactions on web pages, and tying them precisely to the page content at the word level.” And, page 15, column 2, paragraph 4, line 1 “To associate the tracked mouse cursor positions with corresponding text fragments we employed the following technique.  After the HTML page is rendered in the browser window, our JavaScript code modifies the document DOM tree, so that each word is wrapped by a separate DOM element tags.” In other words, system is a computer system with a processor, collecting searcher interactions is acquire an evaluation value for evaluating action taken by a user of the user terminal, tracked mouse cursor positions is acquired evaluation value, web pages is search result on an electronic page provided by the service providing device, and HTML page is electronic page containing summary information of content of a webpage as a part of the search result.), wherein
	Ageev teaches the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter (Ageev, See above mapping, Examiner notes it is known in the art that summary information provided by a search service such as Google includes a title and abstract for each item returned for a search query.  See below for result of search query “unknown function” used in Google:

    PNG
    media_image2.png
    374
    651
    media_image2.png
    Greyscale

And, page 16, column 1, paragraph 5, line 1 “For a given query we first select all the sentences that have a least one match of query terms for further snippet fragment generation.  Once the set of sentences is selected, our system generates all possible snippet fragment candidates by applying a sliding window moving along each sentence.  We vary fragment length from 3 words to a maximum character length provided as an input parameter.  We discard all fragments that do not contain any query term matches. Along with fragment generation, our system scores each fragment using TextScore function described in Section 4.2. This score is used to generate the final snippet.” In other words, at least one match of query terms and fragment length are summary parameters.); and
	Ageev teaches determine an improvement parameter to be used by the service providing device as a preferable summary parameter when the content is converted into the title and the abstract of the summary information, based on the at least one summary parameter used in the conversion and the acquired evaluation value (Ageev, See above mapping, and, page 16, column 1, paragraph 7, line 1 “The fragment scoring required for snippet generation relies on a machine learning approach based on a set of text features representing various quality aspects of the fragment candidate. We extend the method of [33] by adding additional features capturing relevance of the fragment (relevance group), properties of query match (query match group) and readability of fragment (readability group).” And, page 17, column 1, paragraph 2, line 1  “For each fragment we create a set of behavior features that could capture fragment interestingness. One key feature is the duration of time when the mouse cursor was placed over the text fragment, or very close to the fragment.  We also adapt the features to measure scrollbar and event activity from reference s[11] and [19], in order to detect “reading” vs. “skimming” behavior.  The complete list of the fragment behavior features is presented in Table 2.” And, page 17, column 2, paragraph 1, line 1 “The final step in our approach is combine the text-based score TextScore(f) for a candidate fragment (Section 4.1) with the behavior-based interestingness score BScore(f) (Section 4.3), inferred from the examination data.  In our current implementation we combine these scores by linear combination:  
    PNG
    media_image3.png
    27
    499
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    453
    598
    media_image4.png
    Greyscale

In other words, fragment length and fragment interestingness are improvement parameters, behavior features is acquired evaluation value, Bscore(f) is a component of FScore(f) which is the summary parameter, and final snippet is summary information.),
	Though previously taught by Alon, Ageev also teaches by optimization of an unknown function, that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the at least one summary parameter used in the conversion (Ageev, page 16, column 2, paragraph 5, line 1 “To infer the text fragment importance from the user’s browsing behavior, we again apply supervised machine learning, namely the Gradient Boosting Regression Tree (GBRT) algorithm [15], trained to identify “interesting” text fragments.”  In other words, apply supervised machine learning, namely Gradient Boosting Regression Tree (GBRT) is optimization of an unknown function that represents a relationship between the acquired evaluation value for evaluating the action taken by the user (user’s browsing behavior) and the summary parameter (FScore) used in the conversion.)
	Both Ageev and Alon are directed to summary information of online content, among other things.  Alon teaches a method for providing adjusted content in a webpage in a website by monitoring visitor behavior but does not explicitly teach adjusting the content of the result of a search query in response to user behavior. Ageev teaches adjusting query search result summaries based on behavior data, such as mouse cursor movements and scrolling over the result documents. In view of the teaching of Alon, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ageev into Alon.  This would result in being able to automatically adjust summary information of search results based on user behavior data.
	One of ordinary skill in the art would be motivated to do this in order to improve the accuracy and usefulness of returned search result summary information. (Ageev, page 13, column 1, paragraph 2, line 1 “While web search engines have been rapidly evolving, one constant in the search result pages has been the presence of some form of a document summary, or “snippet”, provided to help a user to select the best result documents.  For some queries, the generated snippets already contain the desired information, either by design (e.g., Google’s “Instant Answers”1 or Wolfram Alpha2) or by serendipity.  Search engines have been increasingly successful at this, as evidenced by work on “good abandonment” [25] and others.  Nevertheless, for a large class of queries where the desired information need is either ambiguous or cannot be answered succinctly, result snippets play a crucial role in guiding the users to the needed documents. Our aim is to improve snippet generation for informational queries [7].”)
Regarding Claim 2, 
	The combination of Alon and Ageev teaches the analysis device according to claim 1, 
wherein the processor is programmed to: acquire an evaluation value for evaluating an action taken by a user who has viewed an electronic page containing the summary information generated by the service providing device using the parameter; and (Alon, column 1, line 36, “The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content usage, analyzing the parameters that were identified selecting at least one statistical algorithm…”  In other words, identify one or more parameters is acquiring an evaluation value, navigation behavior and/or content usage is an action taken by a user, webpage is electronic page, webpage includes summary information, and website is service provider which includes a service providing device.) 
	determine a new improvement parameter, using each of the previously acquired evaluation values (Ageev, page 17, column 1, paragraph 2, line 1  “For each fragment we create a set of behavior features that could capture fragment interestingness. One key feature is the duration of time when the mouse cursor was placed over the text fragment, or very close to the fragment.  We also adapt the features to measure scrollbar and event activity from reference s[11] and [19], in order to detect “reading” vs. “skimming” behavior.” The complete list of the fragment behavior feature sis presented in Table 2.” And, page 17, column 2, paragraph 1, line 1 “The final step in our approach is combine the text-based score TextScore(f) for a candidate fragment (Section 4.1) with the behavior-based interestingness score BScore(f) (Section 4.3), inferred from the examination data.” In other words, create a set of behavior features that is calculated in Bscore(f) is determine new improvement parameter, and behavior features is acquired evaluation values.)
	in response to the improvement parameter being repeatedly determined, as a fixed point, by the optimization of an unknown function. (Alon, column 1, lines 40, 45, 50, and 59. Previously mapped. See mapping of claim 1, page 5 of office action.)
Claim 6 is a method claim corresponding to device claim 1.  Otherwise, they are the same.  Claim 1 specifically cites a processor that is programmed. It is implicit that a programmed processor is executing a computer-implemented method. Therefore claim 6 is rejected for the same reasons as claim 1.
Claim 7 is a non-transitory computer readable storage medium claim corresponding to device claim 1.  Otherwise, they are the same.  It is implicit that a device executing a computer-implemented method requires one or more processors and one or more non-transitory computer readable storage media in order to execute.  Therefore, claim 7 is rejected for the same reasons as claim 1.
Regarding claim 8,
	The combination of Alon and Ageev teaches the analysis device according to claim 1, wherein
	the same content is converted into a new summary information using the improvement parameter, (Ageev, page 13, column 1, paragraph 1, line 9 “We present a new approach to improving result summaries by incorporating post-click searcher behavior data, such as mouse cursor movements and scrolling over the result documents.” In other words, improving result summaries is the same content is converted into a new summary, and post-click searcher behavior data as calculated in Bscore is improvement parameter.)
	such that an evaluation value associated with the new summary information is higher than the evaluation value associated with the summary information previously generated using the at least one summary parameter. (Ageev, page 16, column 2, paragraph 5, line 1 “To infer the text fragment importance from the user’s browsing behavior, we again apply supervised machine learning, namely the Gradient Boosting Regression Tree (GBRT) algorithm [15], trained to identify “interesting” text fragments.” And, page 17, column 1, paragraph 2, line 1  “For each fragment we create a set of behavior features that could capture fragment interestingness. One key feature is the duration of time when the mouse cursor was placed over the text fragment, or very close to the fragment.  We also adapt the features to measure scrollbar and event activity from reference s[11] and [19], in order to detect “reading” vs. “skimming” behavior.  The complete list of the fragment behavior features is presented in Table 2.” And, page 17, column 2, paragraph 1, line 1 “The final step in our approach is combine the text-based score TextScore(f) for a candidate fragment (Section 4.1) with the behavior-based interestingness score BScore(f) (Section 4.3), inferred from the examination data. In other words, Bscore is evaluation value associated with new summary information, GBRT algorithm optimizes Bscore is evaluation value associated with the new summary information is higher than the evaluation value associated with previous summary information, and fragment behavior features are at least one summary parameter.)

Regarding claim 9,
	the combination of Alon and Ageev teaches the analysis device according to claim 1, wherein:
	in determining the improvement parameter, the acquired evaluation value is represented as the unknown function which is a black box function F(X) having a parameter X as an element, and the parameter X is a multi-dimensional parameter, and (Alon, column 1, line 36 “The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content...”  And, column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage to be presented for a specified visitor according analysis results in a specific part of the webpage.” In other words, identify one or more parameters is acquire an evaluation value, parameter is improvement parameter, statistical algorithm is unknown function which is a black box function F(X), and navigation behavior and/or content usage (e.g. click through rate, conversion rate, replay time, viewing time, frequency of choosing, etc.) is a multi-dimensional parameter X.)
	by repeating the arithmetic operation using incrementally changing parameters beginning with the at least one summary parameter as an initial value, the black box function F(X) is identified, and a parameter that results in a largest value of the black box function F(X) is determined to be the improvement parameter. (Alon, column 1, line 40 “analyzing the parameters that were identified selecting at least one statistical algorithm, which is relevant for the type of knowledge that was identified…” and, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage…” and line 50 “According to some embodiments of the present invention the statistical algorithm is a clustering algorithm” and line 59 “According to some embodiments of the present invention the statistical algorithm is a probability algorithm...” In other words, statistical algorithm is optimization of an unknown function which includes repeating an arithmetic operation, and analyzing the parameters, replacing or adding in real time is find improvement parameter, and improved parameter is a largest value of the black box function.)
Regarding claim 11,
	The combination of Alon and Ageev teaches the analysis device according to claim 1, wherein,
	the acquired evaluation value includes at least a feature relating to the user clicking the title, which connects to the webpage, among the search result displayed on the electronic page (Ageev, Table 2. In other words, MouseOverTime is a feature relating to the user clicking the title, the title being a hyperlink is connected to the webpage, the title/hyperlink is among the search results displayed on the electronic page.)
Claim 12 is an analysis device claim depending from claim 5 whereas claim 11 depends from claim 1.  Otherwise, they are the same.  The differences between claims 1 and 5 are effectively irrelevant with regard to the limitations recited in claims 11 and 12.  Therefore, claim 12 is rejected for the same reasons as claim 11.
Claim 13 is a method claim corresponding to device claim 11.  Otherwise, they are the same. Therefore, claim 13 is rejected for the same reasons as claim 11.
Claim 14 is a non-transitory computer readable storage medium claim corresponding to device claim 11. Otherwise, they are the same.  Therefore, claim 14 is rejected for the same reasons as claim 11.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alon and Ageev, as applied above, and further in view of Hakim et al (Automated Document Classification for News Article in Bahasa Indonesia based on Term Frequency Inverse Document Frequency (TF-IDF) Approach, herein Hakim).
Regarding claim 3,
	The combination of Alon and Ageev teaches the analysis device according to claim 1, wherein:
	Thus far, the combination of Along and Ageev does not explicitly teach the summary information is generated by converting the content based on a weight of a predetermined unit obtained by dividing the content, the weight is learned in accordance with a machine learning model, based on the content and the summary information, and the summary information is newly generated based on the learned weight.
	Hakim teaches the summary information is generated by converting the content based on a weight of a predetermined unit obtained by dividing the content, the weight is learned in accordance with a machine learning model, based on the content and the summary information, and the summary information is newly generated based on the learned weight (Hakim, page 2, column 1, paragraph 2, line 1 “The main process divided into two parts; the pre-processing phase and the processing phase.  In the pre-processing phase, the word and weight dictionary will be created and in the processing phase the uncategorized articles will be categorized base on their topics.  To create the word and weight dictionary, there are seven steps that have to be conducted, and those are; tokenization, bigram creation, duplicate removal, stop-words removal, word filtering based on the term frequency, supervised word removal to create a word dictionary and tf-idf implementation to get the weight of each word.” And, page 2, column 1, paragraph 6 “In order to create a good classifier by implementing the tf-idf algorithm, the classifier has to be trained by using several articles that have been grouped based on its category so that it can classify the articles precisely, the more articles set as the training set the better output generated.” And page 2, column 2, paragraph 7, line 1 “After the lexicon has been created, we calculated the weight of the each word in it.  The weight of the each word in the lexicon calculated based on term frequency inverse document frequency (TF-IDF).  TF-IDF is one of the most recognized algorithms in text mining research [11].  Term frequency is the number a word can be found in an essay or document and idf is the computation from log of the inverse probability of word being found in any essay [12].” And, page 1, column 1, paragraph 4, line 1 “There are several algorithm that can be implemented to do document classification, such as; k-nearest neighbor (KNN), naïve Bayes, etc.  But, in this research we chose term frequency inverse document frequency (TF-IDF) as the main algorithm of this research.” In other words, topic and classification/category are summary information, word or term is predetermined unit, weight of each word is weight, tokenization is dividing content, term frequency inverse document frequency (TF-IDF) is a machine learning model, and document classification is newly generated summary information.)
Both Hakim and the combination of Alon and Ageev are directed to monitoring data and generating summary information.  In view of the teaching of the combination of Alon and Ageev, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hakim into the combination of Alon and Ageev.  This would result in being able to generate summary information from documents that are largely text.
	One of ordinary skill in the art would be motivated to do this because a large portion of data is stored in text. (Hakim, page 1, column 1, paragraph 2, line 1 “The fact that most of the data is stored in the form of text and the exponential growth of data triggers an increase in the number of text mining research. Since those conditions may lead us to enter the information explosion era, an era where the data cannot be maintained easily [1].”)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alon, Ageev, Hakim, as applied above, and further in view of Swersky et al (Multi-Task Bayesian Optimization, herein Swersky)
Regarding Claim 4, the combination of Alon, Ageev and Hakim teaches the analysis device according to claim 3, 
	Thus far, the combination of Alon, Ageev, and Hakim does not explicitly teach wherein the processor is programmed to determine the improvement parameter as a hyperparameter of the machine learning model, based on a hyperparameter of the machine learning model used when the weight is learned and the acquired evaluation value.
	Swersky teaches wherein the processor is programmed to determine the improvement parameter as a hyperparameter of the machine learning model, based on a hyperparameter of the machine learning model used when the weight is learned and the acquired evaluation value. (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset is determines an improvement parameter as a hyperparameter, Bayesian optimization is machine learning model, and re-exploring the same hyperparameter space is based on a hyperparameter of the machine learning model used when the learning unit performs the learning.)
Both Swersky and the combination of Alon, Ageev and Hakim are directed to monitoring data, optimization and improving parameters. In view of the teaching of the combination of Alon, Ageev, and Hakim, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Swersky into the combination of Alon, Ageev, and Hakim.  This would result in being able to use a machine learning model to find improvement parameters from hyperparameters based on the weight learned by the learning unit and the acquired evaluation value.
One of ordinary skill in the art would be motivated to do so in order to improve the optimization of hyperparameter tuning given the difficulty of balancing the computation requirements in exploring the instance space and exploiting the results of the selected hyperparameters. (Swersky, page 1, paragraph 2, line 5 “As the field matures, machine learning models are becoming more complex, leading to an increase in the number of hyperparameters, which often interact with each other in non-trivial ways.  As the space of hyperparameters grows, the task of tuning them can become daunting, as well-established techniques such as grid search either become too slow, or too coarse, leading to poor results in both performance and training time.”)
Regarding claim 5,
	the combination of Alon, Ageev, Hakim, and Swersky teaches an analysis device connected to a user terminal and a service providing device over communication network, (Alon, Fig. 1, and column 2, line 52 “FIG. 1 is a block diagram of a system for adjusting content of webpages …” In other words, system is analysis device, user communication device (105) is user terminal; various application modules (100) are service providing device, and cloud (145) is over communication network.)
	the service providing device providing a search result page to the user terminal in response to a user query, the analysis device comprising: (Ageev,  page 13, column 1, paragraph 2, line 1 , and page 13, column 2, paragraph 2, line 1. See mapping of claim 1, office action page 6.) a processor programmed to:
acquire an evaluation value for evaluating an action taken by a user of the user terminal who has viewed the search result on an electronic page provided by the service providing device, the electronic page containing a title and an abstract of content, of a webpage as a part of the search result (Ageev, page 15, column 2, paragraph 3, line 1. See mapping of claim 1, office action page 6.),
which are generated from the content using a machine learning model; (Ageev, page 16, column 2, paragraph 5, line 1 “To infer the text fragment importance from the user’s browsing behavior, we again apply supervised machine learning, namely the Gradient Boosting Regression Tree (GBRT) algorithm [15], trained to identify “interesting” text fragments.” In other words, GBRT is machine learning model, and text fragment is content.)
[acquire information about the machine learning model for converting the content into the title and the abstract] 
extract a hyperparameter of the machine learning model from the acquired information; and (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, dynamically choose… in order to yield is extract… from the acquired information, hyperparameter is hyperparameter, and Bayes optimization is machine learning model.); and
determine an improvement parameter, based on the extracted hyperparameter and the acquired evaluation value, by optimization of an unknown function that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the extracted hyperparameter of the machine learning model, wherein: (Alon, column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage to be presented for a specified visitor according to analysis results in a specified part of the webpage.” In other words, analyzing the monitored behavior in real time… and replacing or adding in real time is determine an improvement parameter preferable as a summary parameter, content in the webpage to be presented for a specified visitor is summary parameter, and replacing the prior content with new content according to analysis results in a specified part of the webpage is based on the conversion and the acquired evaluation value.)
[the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model; and]
	the optimization of the unknown function includes repeating an arithmetic operation to find the improvement parameter for a number of times greater than a predetermined number (Alon column 1, line  37 “tracking visitors that are visiting the monitored website to identify one or more parameters…”and line column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time content …to be presented for a specified visitor according to analysis...” and, column 2, line 18 “According to some embodiments of the present invention the method further comprises the step of storing the analysis results in unique caching repository for enabling real time statistics and data retrieval for engagement...” In other words, identifying one or more parameters is determine a new improvement parameter, and stored analysis results in unique caching repository for enabling real time statistics and data retrieval is using each of the previously acquired evaluation values.).
	Thus far, the combination of Alon, Ageev, Hakim, and Swersky, does not explicitly teach, acquire information about the machine learning model.  Nor does the combination of Alon, Ageev, Hakim and Swersky explicitly teach the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model.
Swersky teaches acquire information about the machine learning model (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.” In other words, Bayesian optimization is machine learning model, explore hyperparameter settings is acquire information about the machine learning model.);
Swersky teaches the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, explore hyperparameter settings for a large dataset is determines an improvement parameter as a hyperparameter, Bayesian optimization is machine learning model, and re-exploring the same hyperparameter space is improves the learning of the machine learning model.); and
Both Swersky and the combination of Alon, Ageev, Hakim, and Swersky are directed to monitoring data, optimization and improving parameters. In view of the teaching of the combination of Alon, Ageev, Hakim, and Swersky it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Swersky into the combination of Alon, Ageev, Hakim, and Swersky.  This would result in using a machine learning model, the ability to acquire information about the machine learning model, and using a machine learning model to find improvement parameters for hyperparameters to improve the learning of the machine learning model.
One of ordinary skill in the art would be motivated to do so in order to automatically tune hyperparameters of machine learning models in order to improve performance and efficiency. (Swersky, page 1, paragraph 1, line 1 “Bayesian optimization has recently been proposed as a framework for automatically tuning the hyperparameters of machine learning models and has been shown to yield state-of-the-art performance with impressive ease and efficiency.”)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alon and Ageev, as applied above, and further in view of Eck et al (Low Cost Portability for Statistical Machine Translation, herein Eck)
Regarding claim 10,
	The combination of Alon and Ageev teaches the analysis device according to claim 1, wherein
	Thus far, the combination of Alon and Ageev does not explicitly teach the at least one summary parameter includes at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information. 
Eck teaches the at least one summary parameter includes at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information. (Eck, page 2, column 1, paragraph 3, line 1 “The best results were achieved using the following weighting term:

    PNG
    media_image5.png
    114
    550
    media_image5.png
    Greyscale

This means for each sentence, which had not been sorted yet, the number of unseen uni- and bigrams was calculated and divided by the length of the sentence (in words).  This gave significantly better results than the baseline systems where the sentences were not weighted.”  In other words, weight of each sentence divided by number of n-grams is at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information.)
Both Eck and the combination of Alon and Ageev are directed to monitoring data and interpreting text, among other things.  In view of the teaching of the combination of Alon and Ageev, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eck into the combination of Alon and Ageev.  The combination of Alon and Ageev teach an analysis device that acquires an evaluation value for evaluating action taken by a user of the terminal who has viewed an electronic page provided by the service providing device, the electronic page containing summary information of content, wherein the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter.  Eck teaches a summary parameter that includes… a weight of each sentence divided by n-gram or morphological analysis.  
One of ordinary skill in the art would be motivated to do this in order to improve performance in training and processing sentences. (Eck, page 1, column 1, line 1 “Statistical machine translation relies heavily on the available training data.  In some cases it is necessary to limit the amount of training data that can be created for or actually used by the systems.  We introduce weight schemes which allow us to sort sentences based on the frequency of unseen n-grams.  A second approach uses TF-IDF to rank the sentences.  After sorting we can select smaller training corpora and we are able to show that systems trained on much less training data achieve a very competitive performance compared to baseline systems using all available training data.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145